MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Oct 29 2020, 9:39 am
court except for the purpose of establishing
                                                                                      CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Ralph S. Francois                                       David J. Jurkiewicz
Hollywood, Florida                                      Nathan T. Danielson
                                                        Sarah T. Parks
                                                        Bose McKinney & Evans LLP
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Ralph S. Francois,                                      October 29, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CC-583
        v.                                              Appeal from the Hamilton
                                                        Superior Court
NextGear Capital, Inc.,                                 The Honorable Darren J. Murphy,
Appellee-Plaintiff.                                     Special Judge
                                                        Trial Court Cause No.
                                                        29D06-1702-CC-1832



Baker, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CC-583 | October 29, 2020             Page 1 of 9
                                         Statement of the Case
[1]   NextGear Capital, Inc. sued Ralph S. Francois and others in relation to

      nonpayment of a promissory note. Francois appeals the trial court’s denial of

      his motion to dismiss NextGear’s complaint and the trial court’s grant of

      summary judgment in favor of NextGear. We affirm.


                                  Facts and Procedural History
[2]   On February 21, 2014, Korlby Auto Sales, Inc. d/b/a DeKorlby Auto Sales

      Inc. (“Korlby”) executed a notarized promissory note (“the note”) with

      NextGear for a loan in the amount of $35,000. Francois signed the note as

      Korlby’s vice-president, and Lesly Francois (“Lesly”) signed as Korlby’s
                     1
      president. Among other terms, the note stated that Korlby agreed to submit to

      the personal jurisdiction of courts in Marion County or Hamilton County,

      Indiana, to adjudicate all disputes pertaining to the note.


[3]   Also on February 21, 2014, Francois and Lesly signed notarized personal

      guarantees with NextGear, promising to fulfill Korlby’s obligations under the

      note if Korlby defaulted. The guarantees included personal jurisdiction clauses

      similar to the one set forth in the note.




      1
          The record does not explain whether or how Francois and Lesly are related.


      Court of Appeals of Indiana | Memorandum Decision 20A-CC-583 | October 29, 2020   Page 2 of 9
[4]   This case began on February 22, 2017, when NextGear sued Korlby for

      defaulting on the note and sued Francois and Lesly for breaching their personal

      guarantees. On May 15, 2017, Francois filed a motion to dismiss, stating

      among other claims that the trial court had no subject matter jurisdiction over

      the issues raised in NextGear’s complaint and had no personal jurisdiction over

      him because he lived in Florida. NextGear objected. The court denied

      Francois’ motion.


[5]   Francois filed a motion to reconsider. The court denied the motion, stating

      “[t]he issues raised are of the type that must be resolved through a fact finding

      procedure.” Appellee’s App. Vol. II, p. 105. The court further set a deadline

      for Francois to file an answer to NextGear’s complaint. Francois timely filed

      an unverified answer.


[6]   On January 24, 2019, NextGear filed a motion for summary judgment against

      Francois only. NextGear also submitted a memorandum of law and a

      designation of evidence. The trial court issued a scheduling order directing

      Francois to file a response within thirty days. On February 11, 2019, Francois

      filed an unverified objection to the motion for summary judgment and a motion

      to strike an affidavit NextGear had included in its designation of evidence. On

      February 25, 2019, NextGear filed a reply in support of its motion for summary

      judgment. On March 1, 2019 Francois filed a second motion to dismiss and a

      “Statement of Facts and Brief in Support of Objection to Next Gear Motion for

      Summary Judgment,” accompanied by a designation of evidence. Id. at 211.

      Court of Appeals of Indiana | Memorandum Decision 20A-CC-583 | October 29, 2020   Page 3 of 9
[7]   The trial court held oral argument. On February 11, 2020, the trial court struck

      from the record Francois’ second motion to dismiss and related documents,

      granted NextGear’s motion for summary judgment, and awarded NextGear

      $32,932.94, plus attorney’s fees to be determined later. This appeal followed.


                                           Discussion and Decision
                                             A. Motion to Dismiss
[8]   Francois claims the trial court should have dismissed the case because of a lack

      of subject matter jurisdiction over NextGear’s complaint and a lack of personal
                                       2
      jurisdiction over him. Subject matter jurisdiction is the power of a court to

      hear and decide the general class of actions to which a particular case belongs.

      Scheub v. Van Kalker Fam. Ltd. P’ship, 991 N.E.2d 952, 956 (Ind. Ct. App. 2013).

      The party challenging subject matter jurisdiction carries the burden of

      establishing that jurisdiction does not exist. GKN Co. v. Magness, 744 N.E.2d
397, 404 (Ind. 2001). Where the facts before the trial court are disputed, but the

      trial court rules on a paper record rather than an evidentiary hearing, we review

      the ruling de novo. Id. at 401. “[I]n determining whether a court has subject-

      matter jurisdiction, the only relevant inquiry is whether the petitioner’s claim

      ‘falls within the general scope of the authority conferred upon such court by the

      constitution or by statute.’” State v. Reinhart, 112 N.E.3d 705, 711-12 (Ind.




      2
          Francois raises several other claims, but we address only the issues that are dispositive of the appeal.


      Court of Appeals of Indiana | Memorandum Decision 20A-CC-583 | October 29, 2020                         Page 4 of 9
       2018) (quoting State ex rel. Young v. Noble Cir. Ct., 263 Ind. 353, 356, 332 N.E.3d
99, 101 (1975)).


[9]    Hamilton Superior Court Number 6 is a “standard superior court.” Ind. Code §

       33-33-29-2 (2005). Such courts have “original and concurrent jurisdiction in all

       civil cases and in all criminal cases.” Ind. Code § 33-29-1-1.5 (2019). NextGear

       presented a civil breach of contract claim against Francois, and that claim falls

       within the general scope of authority granted to the trial court by statute.

       Francois has failed to demonstrate the absence of subject matter jurisdiction

       over NextGear’s complaint.


[10]   Personal jurisdiction refers to a court’s power to impose judgment on a

       particular defendant. Aquatherm GmbH v. Renaissance Assoc. I Ltd. P’ship, 140
N.E.3d 349, 357 (Ind. Ct. App. 2020). Because Indiana courts are courts of

       general jurisdiction, jurisdiction is presumed. Id. Indiana Trial Rule 4.4(A)

       provides that Indiana courts “may exercise jurisdiction on any basis not

       inconsistent with the Constitutions of this state or the United States.”


[11]   When a defendant challenges personal jurisdiction, that party bears the burden

       of proof upon that issue by a preponderance of the evidence, unless lack of

       jurisdiction is apparent upon the face of the complaint. Attaway v. Omega, 903
N.E.2d 73, 76 (Ind. Ct. App. 2009). A challenge to personal jurisdiction

       presents a question of law we review de novo. Boyer v. Smith, 42 N.E.3d 505,

       508 (Ind. 2015).


       Court of Appeals of Indiana | Memorandum Decision 20A-CC-583 | October 29, 2020   Page 5 of 9
[12]   Indiana’s courts “have repeatedly held that parties may consent by contract to

       the exercise of personal jurisdiction by courts that otherwise might not have

       such jurisdiction.” Mechs. Laundry & Supply, Inc. v. Wilder Oil Co., Inc., 596
N.E.2d 248, 251 (Ind. Ct. App. 1992), trans. denied. “Before a trial court may

       disregard or set aside an agreed to forum-selection clause, the party opposing

       the enforcement of the clause must ‘clearly show that enforcement would be

       unreasonable and unjust, or that the clause was invalid for such reasons as

       fraud or overreaching.’” Kimco Leasing, Inc. v. Ransom Jr. High Sch., 556 N.E.2d
1371, 1372 (Ind. Ct. App. 1990) (quoting M/S Bremen v. Zapata Off-Shore Co.,

       407 U.S. 1, 15, 92 S. Ct. 1907, 1916, 32 L. Ed. 2d 513 (1972)).


[13]   NextGear alleged in its complaint that Hamilton County’s courts had

       jurisdiction over Francois under the terms of the note and the guarantee. The

       note and guarantee provide that Francois agrees that all disputes arising from

       those documents may be litigated in Hamilton County. Francois responded in

       his motion to dismiss, in an unsworn statement, that he did not sign the note or

       the guaranty. Under these circumstances, Francois did not carry his burden of

       demonstrating a lack of facts supporting personal jurisdiction, and the trial

       court did not err in denying his motion to dismiss.


                                       B. Summary Judgment
[14]   Francois argues that his claim that he did not sign the note or the personal

       guaranty must be addressed at trial, not by summary judgment. Orders for

       summary judgment are reviewed de novo, and we apply the same standard of
       Court of Appeals of Indiana | Memorandum Decision 20A-CC-583 | October 29, 2020   Page 6 of 9
       review as the trial court. AM Gen. LLC v. Armour, 46 N.E.3d 436, 439 (Ind.

       2015). When a party moves for summary judgment, it must “designate to the

       trial court all parts of pleadings, depositions, answers to interrogatories,

       admissions, matters of judicial notice, and any other matters on which it relies

       for purposes of the motion.” Ind. Trial Rule 56(C). If the party demonstrates

       “the designated evidentiary matter shows that there is no genuine issue as to

       any material fact and that the moving party is entitled to a judgment as a matter

       of law,” id., then the burden shifts to the nonmoving party to show there is a

       genuine issue of material fact. AM Gen., 46 N.E.3d at 439. The nonmoving

       party may not rest on its pleadings but must instead designate specific facts

       demonstrating the existence of a genuine issue for trial. Broadbent v. Fifth Third

       Bank, 59 N.E.3d 305, 311 (Ind. Ct. App. 2016), trans. denied. All reasonable

       inferences will be construed in favor of the nonmoving party. AM Gen., 46
N.E.3d at 439.


[15]   A guaranty is a form of contract. See Bruno v. Wells Fargo Bank, N.A., 850
N.E.2d 940, 945 (Ind. Ct. App. 2006) (stating guarantees are interpreted by the

       rules applicable to contracts). The essential elements of a breach of contract

       action are: (1) the existence of a contract; (2) the defendant’s breach of the

       contract; and (3) damages. Hopper v. Colonial Motel Props., Inc., 762 N.E.2d 181,

       187 (Ind. Ct. App. 2002), trans. denied.


[16]   NextGear designated evidence to the trial court that established: (1) NextGear

       and Francois executed a guaranty that Francois would pay Korlby’s debt under

       Court of Appeals of Indiana | Memorandum Decision 20A-CC-583 | October 29, 2020   Page 7 of 9
       the note in the event of default; (2) neither Korlby nor Francois paid NextGear

       the money it was owed; and (3) NextGear suffered damages in the form of lost

       funds. This evidence established the elements of NextGear’s claim, and

       Francois was obligated to “come forward with contrary evidence requiring

       resolution by a trier of fact.” Henderson v. Kleinman, 103 N.E.3d 683, 687 (Ind.

       Ct. App. 2018).


[17]   In response, Francois filed an unsworn objection to NextGear’s motion,

       unaccompanied by any evidence. Francois attempted to file a designation of

       evidence only after: (1) he had filed his response; and (2) NextGear filed a reply

       in support of its motion for summary judgment, noting Francois’ failure to

       designate any evidence. Francois did not request leave of court to belatedly file

       the designated evidence. As a result, on NextGear’s motion the trial court

       struck Francois’ second motion to dismiss and accompanying designation of

       evidence, deeming those documents to be “an improper attempt to place

       designated evidence in the record outside of the timeline allowed by Trial Rule

       56.” Appellant’s App. Vol. II, p. 20.


[18]   Under these circumstances, Francois failed to designate evidence establishing a

       genuine issue of material fact, and the trial court did not err in granting

       NextGear’s motion for summary judgment. See Kruse v. Nat’l Bank of

       Indianapolis, 815 N.E.2d 137, 150 (Ind. Ct. App. 2004) (affirming grant of

       summary judgment despite guarantor’s claim that the parties had materially



       Court of Appeals of Indiana | Memorandum Decision 20A-CC-583 | October 29, 2020   Page 8 of 9
       altered the terms of the underlying loan agreement; guarantor failed to

       designate any evidence in support of his claim).


                                                Conclusion
[19]   For the reasons stated above, we affirm the judgment of the trial court.


[20]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CC-583 | October 29, 2020   Page 9 of 9